      Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 1 of 19 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

I.P. o/b/o D.S.,                                  )
                                                  )
                          Plaintiff,              )
                                                  )
                   v.                             )    No.
                                                  )
FOX HEALTH PLAN and                               )
AETNA LIFE INSURANCE COMPANY,                     )
                                                  )
                          Defendants.             )

                                            COMPLAINT

          Now comes the Plaintiff, I.P., as the next friend on behalf of her minor son, D.S.

(“Plaintiff”), by and through attorneys, MARIE E. CASCIARI, MARK D. DEBOFSKY, and

DEBOFSKY, SHERMAN, & CASCIARI, P.C., and complaining against the Defendants, FOX

HEALTH PLAN (“Plan”) and AETNA LIFE INSURANCE COMPANY (“Aetna”) (collectively

“Defendants”), states as follows:

                                           JURISDICTION

          1.       Jurisdiction of this Court is based upon the Employee Retirement Income Security

Act of 1974 (“ERISA”) (29 U.S.C. § 1001 et seq.), and in particular, ERISA §§ 502(e)(1) and (f)

(29 U.S.C. §§ 1132(e)(1) and (f)). Those provisions give the district court jurisdiction to hear civil

actions brought pursuant to ERISA § 502(a) (29 U.S.C. § 1132(a)), which, in this case, involves a

self-funded group health plan, the Plan, administered by Aetna for the benefit of Fox Entertainment

Group, Inc. (“Fox Entertainment”) employees and their dependents.

          2.       This action may also be brought before the district court pursuant to 28 U.S.C. §

1331, which provides subject matter jurisdiction over actions that arise under the laws of the United

States.
      Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 2 of 19 PageID #:2




       3.      The ERISA statute provides, at ERISA § 503 (29 U.S.C. § 1133), a mechanism for

internal appeals of adverse benefit determinations. Those avenues of appeal have been exhausted.

                                             VENUE

       4.      Venue is proper in the Northern District of Illinois, Eastern Division pursuant to

ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2)) because Plaintiff resides in this District.

       5.      Venue is also proper in the Northern District of Illinois, Eastern Division pursuant

to 28 U.S.C. § 1391 because a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred within this District.

                                        NATURE OF ACTION

       6.      This action is brought as a claim for healthcare benefits under ERISA § 502(a)(1)(B)

(29 U.S.C. § 1132(a)(1)(B)) and for breach of fiduciary duty under ERISA § 502(a)(3) (29 U.S.C. §

1132(a)(3)). Plaintiff also seeks reimbursement of his reasonable attorneys’ fees and costs pursuant

to ERISA § 502(g) (29 U.S.C. § 1132(g)).

                                            PARTIES

       7.      At all times relevant hereto, Plaintiff, who is currently age 16, but was age 14 when

he began to incur the mental health treatment at issue here, was a resident of Chicago, Illinois.

Incident to Plaintiff’s mother’s employment with Fox Entertainment, and his status as his mother’s

dependent, Plaintiff received dependent health coverage under the Plan as a “beneficiary” as

defined by ERISA § 3(8) (29 U.S.C. § 1002(8)).

       8.      At all times relevant hereto, the Plan was sponsored by Fox Entertainment,

employer identification number XX-XXXXXXX, and constituted an “employee welfare benefit plan”

as defined by ERISA § 3(1) (29 U.S.C. § 1002(1)). Plaintiff seeks healthcare benefits due under




                                                 2
      Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 3 of 19 PageID #:3




the Plan (a true and correct copy of which is attached hereto and incorporated herein by that reference

as Exhibit “A”).

       9.       At all times relevant hereto, Aetna was a fiduciary of the Plan because it was the

claim administrator and exercised authority in administering the Plan. ERISA § 3(21)(A)) (29

U.S.C. § 1002(21)(A)). At all times relevant hereto, Aetna was also doing business within the

Northern District of Illinois, Eastern Division.

                               RELEVANT PLAN PROVISIONS

       10.      The provisions of the Plan applicable to Plaintiff’s healthcare benefits claims

provide as follows:

                                 How Your Medical Plan Works

       Understanding Precertification

       Precertification
       Certain services, such as inpatient stays, certain tests, procedures and outpatient
       surgery require precertification by Aetna…

       You do not need to precertify services provided by a network provider. Network
       providers will be responsible for obtaining necessary precertification for you.
       Since precertification is the provider’s responsibility, there is no additional out-
       of-pocket cost to you as a result of a network provider’s failure to precertify
       services.

       When you go to an out-of-network provider, it is your responsibility to obtain
       precertification from Aetna for any services or supplies on the precertification list
       below. If you do not precertify, your benefits may be reduced, or the plan may not
       pay any benefits…

       Services and Supplies Which Require Precertification
       Precertification is required for the following types of medical expenses:

       Inpatient and Outpatient Care…

       ▪     Stays in a Residential Treatment Facility for treatment of mental disorders
             and substance abuse…

       How Failure to Precertify Affects Your Benefits

                                                   3
      Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 4 of 19 PageID #:4




       A precertification benefit reduction will be applied to the benefits paid if you fail
       to obtain a required precertification prior to incurring medical expenses. This
       means Aetna will reduce the amount paid towards your coverage, or your expenses
       may not be covered. You will be responsible for the unpaid balance of the bills.

       You are responsible for obtaining the necessary precertification from Aetna prior
       to receiving services from an out-of-network provider. Your provider may
       precertify your treatment for you; however you should verify with Aetna prior to
       the procedure, that the provider has obtained precertification from Aetna. If your
       treatment is not precertified by you or your provider, the benefit payable may be
       significantly reduced or your expenses may not be covered.

       How Your Benefits are Affected
       The chart below illustrates the effect on your benefits if necessary precertification
       is not obtained.

         If precertification is:                    then the expenses are:
          ▪ requested and approved                   ▪ covered.
              by Aetna.
          ▪ requested and denied.                   ▪   not covered, may be
                                                        appealed.
          ▪   not requested, but would              ▪   covered after a
              have been covered if                      precertification benefit
              requested.                                reduction is applied.*
          ▪   not requested, would not              ▪   not covered, may be
              have been covered if                      appealed.
              requested.

       It is important to remember that any additional out-of-pocket expenses incurred
       because your precertification requirement was not met will not count toward your
       deductible or payment percentage or maximum out-of-pocket limit.

       *Refer to the Schedule of Benefits section for the amount of precertification
       benefit reduction that applies to your plan.

Ex. A, at 16-18.

                                    What The Plan Covers

       Treatment of Mental Disorders and Substance Abuse

       Treatment of Mental Disorders
       Covered expenses include charges made for the treatment of mental disorders by
       behavioral health providers.

       Important Note

                                                4
      Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 5 of 19 PageID #:5




       Not all types of services are covered. For example, educational services and certain
       types of therapies are not covered. See Medical Plan Exclusions for more
       information.

       In addition to meeting all other conditions for coverage, the treatment must meet
       the following criteria:

       ▪   There is a written treatment plan supervised by a physician or licensed
           provider; and
       ▪   The Plan is for a condition that can favorably be changed.

       Benefits are payable for charges incurred in a hospital, psychiatric hospital,
       residential treatment facility or behavioral health provider’s office for the
       treatment of mental disorders as follows:

       Inpatient Treatment
       Covered expenses include charges for room and board at the semi-private room
       rate, and other services and supplies provided during your stay in a hospital,
       psychiatric hospital or residential treatment facility. Inpatient benefits are
       payable only if your condition requires services that are only available in an
       inpatient setting.

       Important Reminder
       Inpatient care, partial hospitalizations and outpatient treatment must be
       precertified by Aetna. Refer to How the Plan Works for more information about
       precertification.

Ex. A, at 46.

       Medical Plan Exclusions

       Not every medical service or supply is covered by the plan, even if prescribed,
       recommended, or approved by your physician or dentist. The plan covers only
       those services and supplies that are medically necessary and included in the What
       the Plan Covers section. Changes made for the following are not covered except
       to the extent listed under the What the Plan Covers section or by amendment
       attached to this Booklet…

       Behavioral Health Services:

       ▪   Alcoholism or substance abuse rehabilitation treatment on an inpatient or
           outpatient basis, except to the extent coverage for detoxification or treatment
           of alcoholism or substance abuse if specifically provided in the What the
           Medical Plan Covers section.




                                                5
      Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 6 of 19 PageID #:6




       ▪     Treatment of a covered health care provider who specializes in the mental
             health care field and who receives treatment as a part of their training in that
             field.
       ▪     Treatment of impulse control disorders such as pathological gambling,
             kleptomania, pedophilia, caffeine or nicotine use.
       ▪     Treatment of antisocial personality disorder.
       ▪     Treatment of wilderness programs or other similar programs.
       ▪     Treatment of mental retardation, defects, and deficiencies. This exclusion does
             not apply to mental health services or to medical treatment of mentally retarded
             in accordance with the benefits provided in the What the Plan Covers section
             of this Booklet.

Ex. A, at 49.

       11.      The Plan defines the following relevant terms referenced and/or incorporated into

the plan provisions cited above as follows:

       Behavioral Health Provider/Practitioner
       A licensed organization or professional providing diagnostic, therapeutic or
       psychological services for behavioral health conditions.

       Medically Necessary or Medical Necessity
       These are health care or dental services, and supplies or prescription drugs that a
       physician, other health care provider or dental provider, exercising prudent
       clinical judgment, would give to a patient for the purpose of:

       ▪     preventing;
       ▪     evaluating;
       ▪     diagnosing; or
       ▪     treating:
             − an illness;
             − an injury;
             − a disease; or
             − its symptoms.

       The provision of the service, supply or prescription drug must be:

       a) In accordance with generally accepted standards of medical or dental practice;
       b) Clinically appropriate, in terms of type, frequency, extent, site and duration, and
          considered effective for the patient’s illness, injury or disease; and
       c) Not mostly for the convenience of the patient, physician, other health care or
          dental provider; and
       d) And do not cost more than an alternative service or sequence of services at least
          as likely to produce the same therapeutic or diagnostic results as to the diagnosis
          or treatment of that patient’s illness, injury or disease.

                                                  6
Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 7 of 19 PageID #:7




 For these purposes “generally accepted standards of medical or dental practice”
 means standards that are based on credible scientific evidence published in peer-
 reviewed literature. They must be generally recognized by the relevant medical or
 dental community. Otherwise, the standards are consistent with physician or
 dental specialty society recommendations. They must be consistent with the views
 of physicians and or dentists practicing in relevant clinical areas and any other
 relevant factors.

 Mental Disorder
 An illness commonly understood to be a mental disorder, whether or not it has a
 physiological basis, and for which treatment is generally provided by or under the
 direction of a behavioral health provider such as a psychiatric physician, a
 psychologist or a psychiatric social worker.

 Any one of the following conditions is a mental disorder under this plan:

 ▪   Anorexia/Bulimia Nervosa.
 ▪   Bipolar disorder.
 ▪   Major depressive disorder.
 ▪   Obsessive compulsive disorder.
 ▪   Panic disorder.
 ▪   Pervasive developmental disorder (including Autism).
 ▪   Psychotic disorders/Delusional disorder.
 ▪   Schizo-affective disorder.
 ▪   Schizophrenia.

 Also included is any other mental condition which requires Medically Necessary
 treatment.

 Physician
 A duly licensed member of a profession who:

 ▪   Has an M.D. or D.O. degree;
 ▪   Is properly licensed or certified to provide medical care under the laws of the
     jurisdiction where the individual practices; and
 ▪   Provides medical services which are within the scope of his or her license or
     certificate.

 This also includes a health professional who:

 ▪   Is properly licensed or certified to provide medical care under the laws of the
     jurisdiction where he or she practices;
 ▪   Provides medical services which are within the scope of his or her license or
     certificate;
 ▪   Under applicable insurance law is considered a “physician” for purposes of this
     coverage;

                                         7
      Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 8 of 19 PageID #:8




       ▪   Has the medical training and clinical expertise suitable to treat your condition;
       ▪   Specializes in psychiatry, if your illness or injury is caused, to any extent, by
           alcohol abuse, substance abuse or a mental disorder; and
       ▪   A physician is not you or related to you.

       Precertification or Precertify
       A process where Aetna is contacted before certain services are provided, such as
       hospitalization or outpatient surgery, or prescription drugs are prescribed to
       determine whether the services being recommended or the drugs prescribed are
       considered covered expenses under the plan. It is not a guarantee that benefits will
       be payable.

       Residential Treatment Facility (Mental Disorders)
       This is an institution that meets all of the following requirements:

       ▪   On-site licensed Behavioral Health Provider 24 hours per day/7 days a week.
       ▪   Provides a comprehensive patient assessment (preferably before admission, but
           at least upon admission).
       ▪   Is admitted by a Physician.
       ▪   Has access to necessary medical services 24 hours per day/7 days a week.
       ▪   Provides living arrangements that foster community living and peer interaction
           that are consistent with developmental needs.
       ▪   Offers group therapy sessions with at least an RN or Masters-Level Health
           Professional.
       ▪   Has the ability to involve family/support systems in therapy (required for
           children and adolescents; encouraged for adults).
       ▪   Provides access to at least weekly sessions with a Psychiatrist or psychologist
           for individual psychotherapy.
       ▪   Has peer oriented activities.
       ▪   Services are managed by a licensed Behavioral Health Provider who, while
           not needing to be individually contracted, needs to (1) meet the Aetna
           credentialing criteria as an individual practitioner, and (2) function under the
           direction/supervision of a licensed psychiatrist (Medical Director).
       ▪   Has individualized active treatment plan directed toward the alleviation of the
           impairment that caused the admission.
       ▪   Provides a level of skilled intervention consistent with patient risk.
       ▪   Meets any and all applicable licensing standards established by the jurisdiction
           in which it is located.
       ▪   Is not a Wilderness Treatment Program or any such related or similar program,
           school and/or education service.

       Stay
       A full-time inpatient confinement for which a room and board charge is made.

Ex. A, at 76-91.
                                  STATEMENT OF FACTS

                                                 8
      Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 9 of 19 PageID #:9




       12.     Plaintiff has been diagnosed with multiple neurodevelopmental disorders,

specifically attention and learning disorders, which are recognized mental health conditions

encompassed within the American Psychiatric Association: Diagnostic and Statistical Manual of

Mental Disorders (5th ed. 2013) (“DSM-V”), and also applicable federal and state law, specifically

the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008

(“MHPAEA”) (29 U.S.C. § 1185a) and Illinois law on “Mental and Emotional Disorders” (215

ILCS 5/370c) (collectively “Parity Laws”).

       13.     Plaintiff was first prescribed medication for his psychiatric condition at the age of

only six, which included various stimulants and lithium.

       14.     On April 21 and 22, 2011, at the age of only nine, Plaintiff underwent a

neuropsychological evaluation performed by child and adolescent neuropsychologist, Karen

Rottier, Ph.D. Plaintiff was diagnosed with attention deficit hyperactivity disorder (“ADHD”) and

a learning disorder with impairment in written expression.

       15.     A follow-up neuropsychological evaluation was performed by Dr. Rottier

approximately three and a half years later, on January 20, 2015, after which Plaintiff’s prior

diagnoses were confirmed with the addition of learning disorders with impairments in reading and

mathematics.

       16.     Around that time, Plaintiff also received outpatient treatment from child and

adolescent psychiatrists, Karen Stoller, M.D. and David Hirsch, M.D.

       17.     Nonetheless, Plaintiff’s struggles on account of his neurodevelopmental disorders

and other mental health impairments continued, and he was eventually admitted to Elements

Wilderness Program (“Elements”) on June 14, 2016. A detailed treatment plan was designed by




                                                 9
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 10 of 19 PageID #:10




therapist, Robb Rossi, L.C.S.W. Plaintiff’s admission diagnoses were ADHD; anxiety disorder;

and learning disorders with impairments in reading, written expression, and mathematics.

       18.     Elements is an all-boy outdoor residential treatment program located in in

Huntington, Utah and licensed by the State of Utah.             Elements’ staff includes multiple

psychologists, a medical director, a psychiatric nurse practitioner, and over half a dozen therapists.

       19.     Shortly after being admitted to Elements, and at the recommendation of the

Elements’ clinical staff, a comprehensive neuropsychological evaluation was performed by

neuropsychologist, Sharelle Baldwin, Ph.D., on July 5, 2016. The evaluation was conducted “for

diagnostic clarification, to assess for neurocognitive strengths and weaknesses, and to provide

intervention and treatment recommendations.”

       20.     The results of Plaintiff’s July 5, 2016 neuropsychological evaluation were deemed

valid, and “highly consistent” with the prior testing administered in January 2015 “in relation to

intellectual and academic functioning.” It was further noted that “[o]n measures of emotional,

personality, and interpersonal functioning, [Plaintiff] scored high on measures of desirability,

dramatizing, unruly, social insensitivity, and delinquent predisposition.”           The diagnostic

formulation was ADHD and learning disorders with impairments in reading, written expression,

and mathematics; and the therapeutic recommendation was as follows:

       Given the pervasive history of [Plaintiff]’s developmental issues, and behavioral
       concerns, it is recommended that he obtain services in a residential treatment center
       or a therapeutic boarding school. [Plaintiff] will require a 24-hour residential
       setting and consistent structure to ensure the appropriate amount of intervention for
       his social and emotional needs to ensure his academic progress. A review of
       previous [individualized educational programs] appear to have attempted to address
       [Plaintiff]’s social and emotional needs; however, it appears as though [Plaintiff]’s
       needs surpassed many of the interventions to the extent that he now requires a
       residential or therapeutic boarding school placement.




                                                 10
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 11 of 19 PageID #:11




       21.     Plaintiff was discharged from Elements on August 21, 2016, at which time the

diagnostic impression was ADHD; learning disorders with impairments in reading, written

expression, and mathematics; parent-child relational problems; and generalized anxiety disorder.

Therapist Rossi documented that “[d]uring his time at Elements, [Plaintiff] vacillated in his

willingness to follow through with potentially useful tools[,] and needed significant redirection

and support to learn or practice tools,” so it was “important for [Plaintiff] to be in [a] setting that

understands his particular struggles and helps him to continue learning and practicing tools to

manage his ADHD.” Therapist Rossi further documented that Plaintiff “showed difficulty in

implementing strategies for coping with anxiety and emotional dysregulation, but was able to use

skills with support from peers and staff;” and “will need continued treatment to effectively regulate

emotions as the skills and gains made in wilderness are tenuous without ongoing practice and

support.”

       22.     The below recommendation was made by Therapist Rossi upon Plaintiff’s

discharge from Elements:

       Following Elements, [Plaintiff] would benefit most from placement in a residential
       treatment program. Outside of a structured and supportive treatment environment,
       [Plaintiff] will return to previous issues with depression, withdrawal,
       oppositionality, struggles with relationship, and struggle in school which led to his
       placement in wilderness therapy. This level of care is also recommended as a result
       of poor response to previous less restrictive treatment efforts. [Plaintiff] will
       benefit from a setting where there is a peer driven milieu and he will receive support
       daily from peers, therapist and other members of the treatment team.

       23.     Accordingly, Plaintiff was admitted to Catalyst Residential Treatment Center

(“Catalyst”) on August 21, 2016 immediately after being discharged from Elements.

       24.     Catalyst is another all-boy residential treatment program located in Brigham City,

Utah, and is also licensed by the State of Utah.




                                                   11
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 12 of 19 PageID #:12




       25.     Shortly after being admitted to Catalyst, Plaintiff underwent a psychiatric

evaluation performed by the medical director, Blake Petrick, P.M.H.N.P.-B.C., an advanced

practice psychiatric mental health nurse practitioner. The diagnostic impression was ADHD;

learning disorders with impairments in reading, written expression, and mathematics; oppositional

defiant disorder; and generalized anxiety disorder. It was recommended that Plaintiff continue

with his then-current medications, which included a stimulant, a selective serotonin reuptake

inhibitor (“SSRI”), and anti-psychotic mediations. The medical director also documented the

following treatment instructions:

       I would recommend this program as part of the aftercare recommendation from the
       wilderness program. He will benefit from the academic program and suggestions
       and recommendations in the psychoeducational evaluation. As far as I believe he
       will benefit fully if he is willing t[o] engage in the individual, family, group, and
       recreational therapy offered here at Catalyst.

       26.     On September 26, 2016, a detailed treatment plan was made by marriage and family

therapist, Blake Altom, L.M.F.T., who also recommended medication management and individual,

family, and group therapy. Plaintiff was eventually discharged from Catalyst on August 17, 2017.

       27.     After being discharged from Catalyst, Plaintiff resumed outpatient mental health

treatment. Plaintiff was also enrolled at Kents Hill School, a boarding school in Kents Hill, Maine,

but had to be moved to a therapeutic boarding school in Costa Rica due to continued struggles

resulting from his neurodevelopmental and other mental health disorders.

                            COUNT I –
CLAIM FOR BENEFITS RELATING TO PLAINTIFF’S TREATMENT AT ELEMENTS

       In regard to Count I of his Complaint, Plaintiff reasserts and incorporates paragraphs 1-27

above as though fully set forth herein and further alleges as follows:




                                                12
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 13 of 19 PageID #:13




       28.     After being told that pre-authorization was not required, Plaintiff submitted a claim

for coverage under the Plan for the mental health treatment he received at Elements from June 14,

2016 until he was discharged on August 21, 2016.

       29.     On October 18, 2016, Aetna issued an explanation of benefits (“EOB”) denying

coverage for some of the “medical services” rendered at Elements. In support thereof, the EOB

stated that “[y]our plan pays for charges we find to be reasonable and appropriate. We will not

pay for this service. This is because it exceeds the number of times covered in a single day.”

       30.     On December 16 and 23, 2016, Aetna issued two more EOBs indicating that none

of the charges incurred from Plaintiff’s treatment at Elements were payable under the Plan. In

support thereof, the EOBs claimed that “[t]he provider did not notify us in time about this inpatient

stay;” and the Plan “requires precertification for this service.          We have no record of

precertification.”

       31.     On January 11, 2017, Plaintiff requested a “post-service review” of his claims for

coverage of the mental health treatment he received at Elements from June 14, 2016 to August 21,

2016; and submitted a complete copy of his medical records from Elements to Aetna.

       32.     On June 9, 2017, Plaintiff also appealed Aetna’s denial of coverage for the mental

health treatment he received at Elements; and again submitted a complete copy of his medical

records from Elements to Aetna.

       33.     In a letter dated June 12, 2017, Aetna issued a decision upholding its denial of

coverage, alleging that “[y]our plan requires precertification for this service. We have no record

of precertification…The provider did not notify us in time about this inpatient stay.”




                                                 13
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 14 of 19 PageID #:14




       34.     On November 16, 2017, Plaintiff submitted a second appeal to Aetna, but Aetna

refused to consider it in a letter dated December 20, 2017 on the basis that it was untimely, making

Aetna’s original benefit determination final.

       35.     All required pre-litigation appeals seeking payment of the outdoor residential

mental health treatment Plaintiff received while admitted at Elements have now been exhausted

pursuant to ERISA § 503 (29 U.S.C. § 1133). Therefore, this matter is ripe for judicial review.

       36.     Contrary to the reasons asserted by Aetna, the services at issue, i.e., the residential

mental health treatment Plaintiff received while admitted at Elements between June 14, 2016 and

August 21, 2016 should have been covered under the Plan. Although not articulated by Aetna as

a reason for denying coverage, to the extent the Plan excludes “Wilderness Treatment Programs,”

that exclusion does not apply here because Elements otherwise meets the Plan’s “Residential

Treatment Facility” definition. Moreover, any such exclusion violates the applicable Parity Laws,

which require that the Plan cover mental health treatment on the same terms, at the same rates, and

for the same duration of time that apply to comparable medical or surgical healthcare benefits.

       37.     Plaintiff and his family have improperly incurred unreimbursed charges for his

mental health treatment at Elements in the total approximate amount of $35,000.00 that should

have been covered and/or reimbursed under the Plan. Accordingly, Plaintiff is entitled to benefits

under the Plan for that treatment pursuant to ERISA § 502(a)(1)(B) (29 U.S.C. § 1132(a)(1)(B)).

                            COUNT II –
CLAIM FOR BENEFITS RELATING TO PLAINTIFF’S TREATMENT AT CATALYST

       In regard to Count II of his Complaint, Plaintiff reasserts and incorporates paragraphs 1-27

above as though fully set forth herein and further alleges as follows:




                                                 14
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 15 of 19 PageID #:15




       38.     After being unable to submit a pre-authorization claim, Plaintiff submitted a timely

claim for coverage under the Plan for the mental health treatment he received at Catalyst from

August 21, 2016 until he was discharged on August 17, 2017.

       39.     In a letter dated August 25, 2016, Aetna notified Plaintiff that it was denying his

claim “because we have not been able to obtain any requested clinical information from the

provider to determine whether or not the services are considered medically necessary under the

terms of the plan.”

       40.     Less than a week later, in a letter dated August 30, 2016, Aetna again notified

Plaintiff that it was denying his claim for the mental health treatment he was receiving at Catalyst,

but on a different basis. In support thereof, Aetna stated as follows:

       Case is administratively denied as not a covered service. The following specific
       out-of-network Residential Treatment Center criteria or provisions were not met:
       (1) Is accredited by one of the following agencies, commissions or committees for
       the services being provided: The Joint Commission (TJC), Committee on
       Accreditation of Rehabilitation Facilities (CARF), American Osteopathic
       Association’s Healthcare Facilities Accreditation Program (HFAP) or the Council
       on Accreditation (COA), or is credentialed by Aetna; (2) The patient is treated by
       a psychiatrist at least once per week; (3) Provides treatment services that are
       managed by a behavioral health provider who functions under the
       direction/supervision of a medical director.

Importantly, none of that criterion was included in the Plan produced to Plaintiff during the claim

process and which is attached hereto as Exhibit A.

       41.     On February 14, 2017, Plaintiff appealed Aetna’s denial of coverage for the mental

health treatment he received at Catalyst from August 21, 2016 onward.

       42.     In a letter dated March 20, 2017, Aetna upheld its decision to deny coverage. In

support thereof, Aetna explained as follows:

       Please understand that this determination is strictly based on your plan benefit
       limitation, and is not a determination of medical necessity.



                                                 15
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 16 of 19 PageID #:16




       Treatment in principle could be approved but a review of clinical material would
       be needed to document that coverage is medically necessary. Insufficient clinical
       material was submitted to make a determination. There is no intake evaluation,
       discharge summary, treatment plan, or aftercare plan. There are no progress notes
       or nursing of physician notes. There is no information upon which to make a
       determination of the medical necessity of the services provided. This decision was
       made utilizing the SPD for Fox Entertainment Group, LLC. You may obtain a copy
       of these criteria.

       This denial of coverage is based solely upon the reasons set forth above. No other
       basis for exclusion (e.g., medical necessity of the service or supply) that may be
       applicable to the circumstances was evaluated at this time.

       Please refer to the SPD for Fox Entertainment Group, LLC[] in the section titled
       “Treatment of Mental Disorders and Substance Abuse” which states in part,
       “Not all types of services are covered. For example, educational services and
       certain types of therapies are not covered. Benefits are payable for charges incurred
       in a hospital, psychiatric hospital, residential treatment facility or behavioral health
       provider’s office for the treatment of mental disorders or for the treatment of
       substance abuse, treatment must be precertified by Aetna.”

       An Aetna medical director, board certified in adult psychiatry and child and
       adolescent psychiatry, a behavioral health project coordinator, and a complaint and
       appeal analyst who were not involved in the original decision, participated in the
       review of this appeal.

       43.     Accordingly, on April 18, 2017, Plaintiff responded to Aetna’s March 20, 2017

letter by producing a complete copy of his medical records from Catalyst, so Aetna could

“determine that the treatment [] received from Catalyst is medically necessary.”

       44.     Nonetheless, in a letter dated May 25, 2017, Aetna upheld its denial of coverage,

claiming that “[y]our plan requires precertification for this service. We have no record of

precertification…The provider did not notify us in time about this inpatient stay.” Aetna’s letter

further stated as follows:

       Under the plan, benefits are not available for out-of-network residential programs
       unless (among other requirements) they are staffed 24/7 by licensed clinicians, and
       patients are admitted by physicians. The member was admitted to this program
       with a staffing pattern inconsistent with the contract requirements. There is
       therefore no coverage. The member may refer to their Certificate of Coverage or
       Member Handbook for specific details regarding their health care benefit coverage.

                                                 16
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 17 of 19 PageID #:17




       This denial of coverage is based solely upon the reasons set forth above. No other
       basis for exclusion (e.g., medical necessity of the service or supply) that may be
       applicable to the circumstances was evaluated at this time.

       Please refer to your SPD, in part, entitled “Treatment of Mental Disorders and
       Substance Abuse.”

       “Not all types of services are covered. For example, educational services and
       certain types of therapies are not covered. Benefits are payable for charges incurred
       in a hospital, psychiatric hospital, residential treatment facility or behavioral health
       provider’s office for the treatment of mental disorders or for the treatment of
       substance abuse, treatment must be precertified by Aetna.”

       Please also refer to your SPD, in part, entitled “Gloss[a]ry”

       “Precertification or Precertify
       A process where Aetna is contacted before certain services are provided, such as
       hospitalization or outpatient surgery, or prescription drugs are prescribed to
       determine whether the services being recommended or the drugs prescribed are
       considered covered expenses under the plan. It is not a guarantee that benefits will
       be payable.”

       A medical director, board certified in general psychiatry, also certified by ASAM
       Addiction Medicine, a complaint and appeal nurse and a complaint and appeal
       analyst, who were not involved in any prior reviews, participated in the review of
       the appeal, including all supporting documentation submitted to date.

       45.     All required pre-litigation appeals seeking coverage of the mental health treatment

Plaintiff received while admitted at Catalyst have now been exhausted pursuant to ERISA § 503

(29 U.S.C. § 1133). Therefore, this matter is ripe for judicial review.

       46.     Contrary to the reasons asserted by Aetna, the services at issue, i.e., the residential

mental health treatment Plaintiff received while admitted at Catalyst from August 21, 2016 to

August 17, 2017, were medically necessary and should have been covered under the Plan. To the

extent Plaintiff’s treatment had been covered under the Plan, but at a lesser rate or for a shorter

period of time than comparable medical or surgical healthcare benefits, Defendants violated the

applicable Parity Laws.



                                                 17
    Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 18 of 19 PageID #:18




       47.     Plaintiff and his family have improperly incurred unreimbursed charges for his

mental health treatment at Catalyst in the total approximate amount of $120,000.00 that should

have been covered and/or reimbursed under the Plan. Accordingly, Plaintiff is entitled to benefits

under the Plan for that treatment pursuant to ERISA § 502(a)(1)(B) (29 U.S.C. § 1132(a)(1)(B)).

                                    COUNT III –
                        CLAIM FOR BREACH OF FIDUCIARY DUTY

       In regard to Count III of his Complaint, Plaintiff reasserts and incorporates paragraphs 1-

47 above as though fully set forth herein and further alleges as follows:

       48.     As an ERISA fiduciary, Aetna was obligated to administer the Plan “solely in the

interest of the participants and beneficiaries and…in accordance with the documents and

instruments governing the plan insofar as such documents and instruments are consistent with the

provisions of” ERISA. ERISA § 404(a)(1)(D) (29 U.S.C. § 1132(a)(1)(D)).

       49.     Throughout its administration of Plaintiff’s claim for coverage of the mental health

treatment he received while admitted at Elements and Catalyst, Aetna failed to meet those fiduciary

obligations under ERISA by citing coverage criterion in its denial letters that is not even included

in the Plan. See also 29 C.F.R. §§ 2560.503-1(g)(1)(ii) & (j)(2). Aetna also failed to provide

Plaintiff with a “full and fair review” as required by ERISA § 503 (29 U.S.C. § 1133) and 29

C.F.R. § 2560.503-1 by citing changing denial rationales even after submission of Plaintiff’s

appeals. Accordingly, Plaintiff is entitled to other appropriate equitable relief for Aetna’s breach

of fiduciary duty in administering his healthcare benefits claims pursuant to ERISA § 503 (29

U.S.C. § 1132(a)(3)).

                                       RELIEF SOUGHT

       WHEREFORE, Plaintiff prays for the following relief:




                                                18
     Case: 1:18-cv-07136 Document #: 1 Filed: 10/24/18 Page 19 of 19 PageID #:19




        A.      That the Court enter judgment in Plaintiff’s favor and against Defendants, and order

Defendants to reimburse Plaintiff in an amount equal to the contractual amount of health benefits to

which Plaintiff is entitled, i.e., for the approximately $155,000.00 in total charges incurred for his

treatment at Elements and Catalyst that should have been covered under the Plan;

        B.      That the Court order Defendants to pay Plaintiff prejudgment interest on all past due

health benefits that have accrued prior to the date of judgment;

        C.      That the Court award Plaintiff the reasonable attorneys’ fees and costs incurred in this

suit pursuant to ERISA § 502(g) (29 U.S.C. § 1132(g)); and

        D.      That the Court award Plaintiff any and all other appropriate penalties, damages, and

equitable relief to which Plaintiff may be entitled.

Dated: October 24, 2018                                        Respectfully submitted,

                                                               /s/ Marie E. Casciari
                                                               ___________________________
                                                               Marie E. Casciari
                                                               One of the Attorneys for Plaintiff
                                                               I.P. o/b/o D.S.

Marie E. Casciari
Mark D. DeBofsky
DeBofsky, Sherman & Casciari, P.C.
200 West Madison Street, Suite 2670
Chicago, Illinois 60606
Voice (312) 561-4040
Fax (312) 929-0309
Email mdebofsky@debofsky.com
Email mcasciari@debofsky.com




                                                   19
